BURGESS, J.
At the December term, 1905, of the circuit court of Monroe county, under an information theretofore filed by the prosecuting attorney of said county, charging the defendant with feloniously and burglariously breaking into and entering a- certain drugstore and saloon, owned.by one O. P. Vaughn, with intent the goods, wares, merchandise and other valuable things, the personal property of said O. P. Vaughn, in said building kept, feloniously and burglariously to steal, the defendant was convicted and his punishment assessed at three years in the penitentiary. Having filed motions for a new trial, and in arrest of judgment, which were overruled by the court, the defendant appealed.
No bill of exceptions was filed.in this case.- There-, is, therefore, nothing before this court for review except the record proper, which, after careful examination, we find to be free from error.
The judgment is affirmed.
All concur.